               Case 5:19-cv-00492-EJD Document 1 Filed 01/28/19 Page 1 of 7



 1   Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4   Facsimile: 215-540-8817
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6
 7
                       UNITED STATES DISTRICT COURT
 8               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                           )   Case No.:
10   WARREN SPIES,                         )
                                           )   COMPLAINT FOR DAMAGES
11                Plaintiff,               )   1. VIOLATION OF THE
12                                         )   TELEPHONE CONSUMER
          v.                               )   PROTECTION ACT, 47 U.S.C. §
13                                         )   227
14   FINANCIAL BUSINESS AND                )
     CONSUMER SOLUTIONS, INC.,             )
15                                         )
                     Defendant.            )   JURY TRIAL DEMANDED
16
                                           )
17                                         )
18                                   COMPLAINT
19
          WARREN SPIES (“Plaintiff”), by and through his attorneys, KIMMEL &
20
21   SILVERMAN, P.C., alleges the following against FINANCIAL BUSINESS AND

22   CONSUMER SOLUTIONS, INC. (“Defendant”):
23
24
25
26
27                                      -1-
28                             PLAINTIFF’S COMPLAINT
                Case 5:19-cv-00492-EJD Document 1 Filed 01/28/19 Page 2 of 7



 1                                    INTRODUCTION
 2
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
 3
     Act (TCPA), 47 U.S.C. § 227.
 4
 5                             JURISDICTION AND VENUE

 6         2.      This Court has subject-matter jurisdiction over the TCPA claims in this
 7
     action under 28 U.S.C. § 1331, which grants this court original jurisdiction of all
 8
     civil actions arising under the laws of the United States. See Mims v. Arrow Fin.
 9
10   Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants
11   the United States district courts federal-question subject-matter jurisdiction to hear
12
     private civil suits under the TCPA).
13
14         3.      This Court has personal jurisdiction over Defendant because Defendant

15   regularly conducts business in the State of California and because the occurrences
16   from which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer
17
     injury in the State of California.
18
19         4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

20                                          PARTIES
21
           5.      Plaintiff is a natural person residing in Santa Clara, California 95126.
22
           6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
23
24
25
26
27                                        -2-
28                               PLAINTIFF’S COMPLAINT
                Case 5:19-cv-00492-EJD Document 1 Filed 01/28/19 Page 3 of 7



 1         7.      Defendant is a business entity with a principal place of business, head
 2
     office, or otherwise valid mailing address at 330 South Warminster Road, Ste. 353,
 3
     Hatboro, Pennsylvania 19040.
 4
 5         8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

 6         9.      Defendant acted through its agents, employees, officers, members,
 7
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 8
     representatives, and/or insurers.
 9
10                              FACTUAL ALLEGATIONS
11         10.     Plaintiff has a cellular telephone number.
12
           11.     Plaintiff has only used this phone number as a cellular telephone.
13
14         12.     Beginning in or around April 2016 and continuing through in or around

15   May 2016, Defendant repeatedly called Plaintiff on his cellular telephone.
16         13.     Plaintiff knew the calls were coming from Defendant because the
17
     persons on the line stated the company’s name.
18
19         14.     The persons on the line asked to speak with a third party named

20   Ramona.
21
           15.     Plaintiff told Defendant it was calling a wrong number when the calls
22
     first began and requested that the calls stop.
23
24         16.     Defendant heard and acknowledged Plaintiff’s instruction to stop

25   calling.
26
27                                        -3-
28                               PLAINTIFF’S COMPLAINT
                Case 5:19-cv-00492-EJD Document 1 Filed 01/28/19 Page 4 of 7



 1         17.     Once Defendant was informed that its calls were unwanted and that
 2
     Plaintiff wanted it to stop calling, its continued calls could have served no lawful
 3
     purpose.
 4
 5         18.     Once Defendant was aware Plaintiff wanted it to stop calling, the only

 6   purpose further calls could serve would be to harass Plaintiff.
 7
           19.     Despite Plaintiff’s clear demand to refrain from contacting him,
 8
     Defendant persisted in calling Plaintiff through to May 2016.
 9
10         20.     Defendant contacted Plaintiff using an automated telephone dialing
11   system and/or pre-recorded voice.
12
           21.     Plaintiff knew that Defendant’s calls were automated calls as the calls
13
14   would start with a pause or delay before being connected with Defendant’s live

15   representatives.
16         22.     Defendant’s incessant calls were bothersome, disruptive and frustrating
17
     for Plaintiff to endure.
18
19
20                                  COUNT I
                          DEFENDANT VIOLATED THE TCPA
21
22
           23.     Plaintiff incorporates the forgoing paragraphs as though the same were
23
     set forth at length herein.
24
25
26
27                                          -4-
28                                 PLAINTIFF’S COMPLAINT
              Case 5:19-cv-00492-EJD Document 1 Filed 01/28/19 Page 5 of 7



 1         24.    The TCPA prohibits placing calls using an automatic telephone dialing
 2
     system or automatically generated or prerecorded voice to a cellular telephone. 47
 3
     U.S.C. § 227(b)(1)(A)(iii).
 4
 5         25.    Defendant initiated repeated calls to Plaintiff’s cellular telephone.

 6         26.    Defendant initiated these calls to Plaintiff using an automatic telephone
 7
     dialing system.
 8
           27.    Defendant’s calls to Plaintiff’s cellular telephone were not made with
 9
10   Plaintiff’s prior express consent.
11         28.    Defendant’s calls to Plaintiff’s cellular telephone were not made for
12
     emergency purposes.
13
14         29.    Defendant’s conduct violated the TCPA by placing repeated calls using

15   an automatic telephone dialing system and/or prerecorded or automated voice to
16   Plaintiff’s cellular telephone.
17
           30.    The TCPA provides that where a defendant willfully or knowingly
18
19   violated the TCPA or regulations prescribed thereunder, the Court may impose treble

20   damages. 47 U.S.C. § 227(b)(3).
21
           31.    When Defendant called Plaintiff from around April of 2016 through
22
     around May of 2016, it knew no later than Plaintiff’s instruction to stop calling in or
23
24   around April of 2016 that it did not have prior express consent to call Plaintiff.

25
26
27                                          -5-
28                                 PLAINTIFF’S COMPLAINT
              Case 5:19-cv-00492-EJD Document 1 Filed 01/28/19 Page 6 of 7



 1         32.    When Defendant called Plaintiff from around April 2016 through
 2
     around May 2016, it knew it was placing calls to a cellular telephone.
 3
           33.    Defendant’s violation of the TCPA was therefore either willful or
 4
 5   knowing starting no later than the date of Plaintiff’s first instruction to stop calling.

 6         34.    As a result of the above violations of the TCPA, Plaintiff has suffered
 7
     the losses and damages as set forth above, entitling Plaintiff to injunctive relief and
 8
     an award of statutory, actual, and treble damages.
 9
10
11         WHEREFORE, Plaintiff, WARREN SPIES, respectfully prays for a
12
     judgment as follows:
13
14                a)     All actual damages Plaintiff suffered (as provided under 47

15                       U.S.C. § 227(b)(3)(A));
16                b)     Statutory damages of $500.00 per violative telephone call (as
17
                         provided under 47 U.S.C. § 227(b)(3)(B));
18
19                c)     Treble damages of $1,500.00 per violative telephone call (as

20                       provided under 47 U.S.C. § 227(b)(3));
21
                  d)     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and
22
                  e)     Any other relief this Honorable Court deems appropriate.
23
24
25
26
27                                        -6-
28                               PLAINTIFF’S COMPLAINT
               Case 5:19-cv-00492-EJD Document 1 Filed 01/28/19 Page 7 of 7



 1                           DEMAND FOR JURY TRIAL
 2
            PLEASE TAKE NOTICE that Plaintiff, WARREN SPIES, demands a jury
 3
     trial in this case.
 4
 5
 6                                         Respectfully submitted,
 7
 8      DATED: 1/28/19                     By: /s/ Amy Lynn Bennecoff Ginsburg
                                           Amy Lynn Bennecoff Ginsburg, Esq.
 9
                                           (275805)
10                                         Kimmel & Silverman, P.C.
                                           30 East Butler Pike
11                                         Ambler, PA 19002
12                                         Telephone: (215) 540-8888
                                           Facsimile (215) 540-8817
13                                         Email: aginsburg@creditlaw.com
14                                         Attorney for Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27                                      -7-
28                             PLAINTIFF’S COMPLAINT
